COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-123-CV
 
IN RE PATTERSON MEDICAL
DIAGNOSTIC,                              RELATORS
ROGERS CHIROPRACTIC CLINIC, GISSELL MEZA, 
SUSANNA LOPEZ, CLIFFORD ROGERS, D.C. 
AND RICK SMITH, D.C.                                                                        
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: WALKER, J.; CAYCE, C.J.; and HOLMAN, J.
 




DELIVERED: 
April 19, 2006




    [1]See
Tex. R. App. P. 47.4.